IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN PARK : CIVIL ACTION

v. : NO. 16-5025

TEMPLE UNIVERSITY, et al.

_O_RBB
AND NOW, this 25th day of April 2019, upon considering Defendants’ Motion for
summary judgment (ECF Doc. No. 50), Plaintiff’ s Opposition (ECF Doc. No. 59), Defendants’
Reply (ECF Doc. No. 61), and for reasons in the accompanying Memorandum, it is ORDERED
the Defendants’ Motion for summary judgment (ECF Doc. No. 50) is GRANTED as the Plaintiff
fails to adduce genuine issues of material fact necessary to defeat summary judgment warranted

as a matter of law in favor of the Defendants. The Clerk of Court shall close this case.

 

KEAR@;/Y, J.

